Case 3:20-cv-01112-SMY Document 17 Filed 12/14/20 Page 1 of 10 Page ID #250




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

ANA GABRIELA GARCIA DIAZ,                  )
a.k.a. ANTON GARCIA DIAZ,                  )
                                           )
                      Petitioner,          )
                                           )
       vs.                                 )                   Case No. 20-cv-1112-SMY
                                           )
DAMON ACUFF, in his capacity as            )
Warden, Pulaski County Detention Center, )
                                           )
ROBERT GUADIAN, in his official capacity )
as Acting Field Office Director, Chicago   )
Field Office, U.S. Immigration and Customs )
Enforcement,                               )
                                           )
TONY H. PHAM, in his official              )
capacity as Senior Official Performing the )
Duties of Director of U.S. Immigration and )
Customs Enforcement,                       )
                                           )
and                                        )
CHAD WOLF, in his official capacity as     )
Acting Secretary of the U.S. Department of )
Homeland Security,                         )
                                           )
                      Respondents.         )

                                 MEMORANDUM AND ORDER
YANDLE, District Judge:

          Petitioner Ana Gabriela Garcia Diaz, a transgender man also known as Anton Garcia Diaz, 1

is currently in immigration detention at the Pulaski County Detention Center in Ullin, Illinois

(“Pulaski”). He filed a Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 and

Complaint for Injunctive Relief, seeking immediate release on the grounds that his prolonged

detention violates his right to procedural due process and that the conditions of his confinement



1
    Petitioner is referred to herein with male pronouns.
                                                           1
Case 3:20-cv-01112-SMY Document 17 Filed 12/14/20 Page 2 of 10 Page ID #251




violate his substantive due process rights. (Doc. 1). 2

        The Court has reviewed and considered the parties’ briefs and supplementary

documentation. For the following reasons, Garcia Diaz’s request for habeas corpus relief and

immediate release is GRANTED.

                                               Background

        Garcia Diaz, a 31-year-old native of Honduras, entered the United States without

inspection in 2008 and was removed in April 2008 pursuant to 8 U.S.C. § 1225(b)(1). (Doc. 11,

p. 4). When he again returned to the U.S. without inspection, immigration authorities took steps

to deport him by reinstating the April 7, 2008 expedited-removal order. Id. Garcia Diaz claimed

he feared returning to Honduras, but an asylum officer concluded he did not have a reasonable fear

of persecution or torture. That determination was affirmed by an immigration judge and Garcia

Diaz was removed from the U.S. for a second time on August 5, 2009.

        Garcia Diaz re-entered the U.S. again in 2014 and has resided in Wisconsin since then.

(Doc. 1, p. 5). Following an arrest on September 26, 2019, he was taken into custody by

Immigration and Customs Enforcement (“ICE”) and remains detained. 3 (Doc. 1, p. 5; Doc. 11, p.

4). His case was processed as a “reinstatement of removal” (Doc. 11, p. 5) and he applied for

withholding of removal and protection under the Convention Against Torture (“CAT”) on account

of his LGBTQ identification and his fear of serious harm or death if he were to return to Honduras.




2
  Garcia Diaz’ previous request for habeas relief was denied by this Court. Garcia Diaz v. Acuff, Case No.
20-cv-352-SMY (S.D. Ill. May 28, 2020). The denial was without prejudice to him filing a future habeas
corpus action if the length and/or circumstances of his detention were to substantially change.
3
  Garcia Diaz states the 2019 arrest was for theft and he was ticketed for possession of marijuana. (Doc. 1,
p. 5). Respondents state he was arrested for resisting or obstructing an officer. (Doc. 11, p. 4). On January
15, 2016, Garcia Diaz was convicted of a civil violation for disorderly conduct in Lafayette County,
Wisconsin, and on December 21, 2018, he incurred a civil forfeiture fine for resisting or obstructing an
officer, also in Lafayette County, Wisconsin. (Doc. 11, p. 4; see Doc. 9-1, ¶ 13; Doc. 21, p. 4 in Case No.
20-352-SMY).
                                                     2
Case 3:20-cv-01112-SMY Document 17 Filed 12/14/20 Page 3 of 10 Page ID #252




An immigration judge found Garcia Diaz’ account of his fears to be credible and corroborated but

denied his request for relief on February 10, 2020. (Doc. 1, pp. 5-6; Doc. 11, p. 5; Doc. 26-3, pp.

3, 8 in No. 20-352-SMY). Garcia Diaz appealed the ruling in March 2020; briefing before the

Board of Immigration Appeals (“BIA”) was completed as of May 29, 2020. On July 6, 2020,

Garcia Diaz filed a motion for remand with the BIA which included new corroborating evidence

regarding his gender identity, medical evaluation, and his attempts to secure hormone replacement

therapy (“HRT”). 4 (Doc. 1, pp. 6, 22-23; Doc. 11, p. 5; Doc. 11-1, pp. 1-2). Both matters remain

pending before the BIA. ICE cannot proceed with Garcia Diaz’ removal while his appeal remains

pending. The agency has conducted 3 detention reviews (on May 26, July 22, and October 14,

2020) which resulted in decisions to continue Garcia Diaz’ detention. (Doc. 11, p. 6; Doc. 11-1,

p. 2).

         Garcia Diaz arrived at Pulaski on March 13, 2020 and was placed in the female housing

unit which contained 12 two-person cells. As of May 2020, he was housed alone in a cell and only

4 other detainees were housed in the unit. No female detainees had shown symptoms or tested

positive for COVID-19 up to that point. (Doc. 26-1, pp. 2, 4, in Case No. 20-352).

         Garcia Diaz was subsequently moved to a single two-person cell with two female detainees

in Pulaski’s intake/booking area where he was exposed to new detainees being held in neighboring

intake cells while awaiting COVID test results. (Doc. 1, p. 10-11; Doc. 1-1, pp. 4-5). He and his

cellmates were unable to maintain social distancing in this small space. They were usually required

to eat meals in the cell and had limited access to out-of-cell recreation and showers. 5 (Doc. 1, pp.

10-13; Doc. 1-1, pp. 5, 7). After approximately a month, Garcia Diaz was moved to isolation for


4
  After many months of requesting HRT, Garcia Diaz was allowed to begin that treatment in September
2020. (Doc. 1, pp. 7-8; Doc. 1-1, p. 7; Doc. 11, p. 9; Doc. 11-1, p. 2).
5
  Respondents dispute Garcia Diaz’ allegations regarding out-of-cell recreation and maintain he was offered
4 hours of recreation time daily while housed in the intake cell. (Doc. 11, pp. 7-8; Doc. 11-2, p. 3).
                                                    3
Case 3:20-cv-01112-SMY Document 17 Filed 12/14/20 Page 4 of 10 Page ID #253




about a week.

        On October 6, 2020, Garcia Diaz was moved back to a cell in the intake area with no

cellmates. (Doc. 1-1, p. 5). Two other detainees were placed in the intake cell with him on

November 12, 2020 and on November 16, 2020, he was moved from intake to D-pod along with

the female detainees and now shares a cell with one other person. D-pod contains 12 two-person

cells and detainees have access to a day room. (Doc. 16).

        Since April 2020, confirmed COVID-19 cases at Pulaski have continued to rise, with a

cumulative total of 81 positive cases recorded as of October 18, 2020 and 11 active infections on

that date. (Doc. 1, pp. 3, 9). 6 The facility continues to receive new ICE detainees as well as county

arrestees and prisoners in federal custody. (Doc. 11-2, p. 1). 7

                                              Discussion

        Garcia Diaz argues that his ongoing detention violates his Fifth Amendment right to be

free from restraints on his liberty without procedural due process as he has not been afforded a

bond hearing and the government has not demonstrated a “legitimate nonpunitive governmental

purpose” for continuing his detention based on either a risk of flight or danger to the community.

(Doc. 1, pp. 18-23). Respondents assert that his detention is governed by 8 U.S.C. § 1231 because

his prior “administratively final removal order” was reinstated, and under § 1231(a)(1)(A) and

(a)(2), his detention is mandatory. (Doc. 11, pp. 1-2, 10-11). They further argue that his continuing

detention is authorized because he has appealed the immigration judge’s order to the BIA and



6
  See, ICE Guidance on COVID-19: COVID-19 ICE Detainee Statistics by Facility, U.S. Immigration and
Customs Enforcement, https://www.ice.gov/coronavirus. As of December 8, 2020, the cumulative number
of positive COVID-19 cases among ICE detainees at Pulaski had risen to 100 and 1 individual with a current
confirmed case was under isolation or monitoring. Id. (last visited December 10, 2020).
7
  Pulaski has the capacity to house over 200 ICE detainees; as of October 30, 2020, there were 65 ICE
detainees in custody. (Doc. 11, p. 7; Doc. 11-2, p. 3).


                                                    4
Case 3:20-cv-01112-SMY Document 17 Filed 12/14/20 Page 5 of 10 Page ID #254




sought remand, and his previous illegal entries to the U.S. support a conclusion that he is a flight

risk. (Doc. 11, pp. 11-12). 8

        Under 28 U.S.C. § 2241, a court may grant release to a person who “is in custody in

violation of the Constitution or laws or treaties of the United States.” Noncitizens may challenge

the fact of their civil immigration detention through a § 2241 petition, Zadvydas v. Davis, 533 U.S.

678, 687-88 (2001), and courts may consider individualized challenges to the constitutionality of

immigration detention. See Jennings v. Rodriguez, 138 S. Ct. 830, 851-52; Nielsen v. Preap, 139

S. Ct. 954, 972 (2019) (“Our decision today on the meaning of that statutory provision [§ 1226(c)]

does not foreclose as-applied challenges—that is, constitutional challenges to applications of the

statute as we have now read it.”); Preiser v. Rodriguez, 411 U.S. 475, 484, 500 (1973); Zadvydas,

533 U.S. 678, 687 (2001); Vargas v. Beth, 378 F. Supp. 3d 716, 722-23 (E.D. Wisc. 2019) (federal

courts have jurisdiction over due process challenges to detention) (collecting cases).

        It has long been established that detainees are entitled to procedural due process in relation

to restraints on their liberty. Demore v. Kim, 538 U.S. 510, 523 (2003); Zadvydas, 533 U.S. at

690. At the same time, the government has a legitimate interest in protecting the community from

any danger posed by a detainee and in ensuring his or her appearance at immigration proceedings.

Thus, when considering a habeas petition challenging detention, the Court must determine whether

the particular detention at issue is reasonably related to one of these governmental interests – the

government must justify continued civil confinement with “clear and convincing evidence” that



8
  Garcia Diaz again points out that there is a Circuit split on the question of whether the detention of
individuals like him, who are in the midst of seeking withholding of removal, is governed instead by 8
U.S.C. § 1226(a), under which detention is discretionary, not mandatory. The Seventh Circuit has not
weighed in on this split, and the question is now pending before the Supreme Court. See Albence v. Guzman
Chavez, 207 L. Ed. 2d 1050 (U.S. June 15, 2020). (Doc. 1, p. 6, n. 5; Doc. 13, pp. 1-2). This Court
previously concluded that it may decide whether Garcia Diaz’ detention is unconstitutionally prolonged
without resolving that split. (Doc. 27, pp. 4-5, Case No. 20-352).
                                                   5
Case 3:20-cv-01112-SMY Document 17 Filed 12/14/20 Page 6 of 10 Page ID #255




the detainee is a flight risk or poses a danger to the community. Foucha v. Louisiana, 504 U.S.

71, 80 (1992). See also Mathews v. Eldridge, 424 U.S. 319, 335 (1976).

        While the ordinarily “brief” detention associated with pending removal proceedings is

constitutionally permissible (see Demore, 538 U.S. at 528-31, observing that detention under

§ 1226(c) lasts for less than 90 days “in the majority of cases”), detention that becomes indefinite

raises “serious constitutional concerns.” Zadvydas, 533 U.S. at 682 (detention longer than 6

months during attempts to execute final order of removal was presumptively unreasonable). As

the Seventh Circuit Court of Appeals has observed, “[i]t would be a considerable paradox to confer

a constitutional or quasi-constitutional right to release on an alien ordered removed (Zadvydas) but

not on one who might have a good defense to removal.” Hussain v. Mukasey, 510 F.3d 739, 743

(7th Cir. 2007). Garcia Diaz, who is actively pursuing a cognizable defense to his removal, falls

into the latter category.

        In assessing the constitutionality of continued immigration detention, courts consider a

number of relevant factors, including: the length of detention to date; whether it exceeds the time

the detainee was in prison for the crime that prompted removal proceedings; the likely duration of

future detention; the conditions of detention; whether civil detention is meaningfully different from

punitive detention; whether delays in the removal proceedings were caused by the detainee or the

government; and the likelihood that removal proceedings will be successful in light of any

colorable defenses to removal. See Vargas v. Beth, 378 F. Supp. 3d 716, 727 (E.D. Wisc. 2019);

Jamal A. v. Whitaker, 358 F. Supp. 3d 853, 858 (D. Minn. 2019). This analysis applies regardless

of whether the source of detention is 8 U.S.C. § 1226(a) or 8 U.S.C. § 1231.

        Garcia Diaz has been detained for over a year at this point and has never been sentenced to

jail or prison as a result of his arrests. Thus, his time in civil detention far exceeds his non-existent



                                                   6
Case 3:20-cv-01112-SMY Document 17 Filed 12/14/20 Page 7 of 10 Page ID #256




criminal imprisonment. While briefing has been completed in his BIA appeal, more than 4 months

have elapsed without a decision on the appeal or his motion for remand. 9 Given the backlog of

cases at the BIA and the courts due to the current pandemic, his case will not likely be resolved

anytime soon, despite Respondents’ belief to the contrary. His pending immigration proceedings

are likely to remain unresolved for many more months, perhaps another year. Because Garcia

Diaz cannot be removed during the pendency of his withholding case, there is no significant

likelihood that he will be removed in the reasonably foreseeable future. See Zadvydas, 533 U.S.

at 699, 701 (“once the alien provides good reason to believe that there is no significant likelihood

of removal in the reasonably foreseeable future, the Government must respond with evidence

sufficient to rebut that showing.”). If Garcia Diaz’ withholding request is denied by the BIA, his

appeal to the Seventh Circuit will postpone any potential removal for many months. Further,

Respondents’ position that Garcia Diaz’ detention is mandatory and their record of denying release

each time his case has been reviewed also make it unlikely that they will release him while his

immigration appeal remains pending.       His claims for withholding and CAT protection are

colorable defenses to removal and appear to be supported by evidence that he would be harmed if

he is returned to his native country. And, the likelihood of his removal to a third country is slim

based on the small number of such cases and the reality of the current pandemic. (See Doc. 13, p.

2).

       Garcia Diaz has “caused” the delays in his removal proceedings only in the sense that he

has exercised his lawful right to seek withholding from removal and review of the immigration

judge’s adverse decision. He has diligently pursued his case and has not sought any continuances.

       The conditions of Garcia Diaz’ detention have substantially changed since his earlier case


9
 Respondents confirm that as of November 18, 2020, no decision has yet been issued by the BIA. (Doc.
16, p. 2).
                                                 7
Case 3:20-cv-01112-SMY Document 17 Filed 12/14/20 Page 8 of 10 Page ID #257




and render his detention not meaningfully distinguishable from punitive detention. The number

of confirmed COVID-19 cases among ICE detainees at Pulaski has grown from 29 in May 2020

to 100 as of December 8, 2020, notwithstanding Pulaski officials’ mitigation efforts. Garcia Diaz

has been exposed to an increased risk of COVID-19 infection while housed in the intake/booking

area at Pulaski due to the close quarters with 3 people in a cell designed for two and the proximity

to incoming prisoners whose health status was unknown. Although he was recently moved back

to a regular housing unit, he is no longer alone in a cell where he can maintain social distancing.

       There has also been a significant change in factors impacting whether Garcia Diaz poses a

flight risk. After months of attempting to obtain hormone replacement therapy to assist in his

transition, Garcia Diaz was able to begin that treatment in September 2020. He has also undergone

psychiatric and medical evaluations resulting in a diagnosis of gender dysphoria. (Doc. 1, p. 6;

Doc. 1-5). He expresses a strong interest in continuing hormone replacement therapy and in

pursuing his immigration case so that he may lawfully remain in the U.S. These considerations

militate against Respondents’ argument that his remote history of unauthorized entries to the U.S.

show him to be a flight risk. Moreover, ICE has measures at its disposal to monitor him if he is

released and to ensure his appearance if the immigration proceedings were to conclude with a

removal order.

       Significantly, there is no serious contention or evidence that Garcia Diaz would be a danger

to the community if he is released. His minor convictions resulted only in civil fines and

Respondents do not claim that his arrests involved violence on his part. This Court’s previous

finding that he poses no danger remains unchanged. (See, Doc. 27, p. 6, n.4, in Case No. 20-352).

       In light of Garcia Diaz’ already lengthy detention and the likelihood that it will continue

for a significant period, the risk of infection with COVID-19 at Pulaski, evidenced by the



                                                 8
Case 3:20-cv-01112-SMY Document 17 Filed 12/14/20 Page 9 of 10 Page ID #258




unrelenting increase in confirmed cases among the immigration detainee population, and Garcia

Diaz’ inability to protect himself by social distancing in those conditions, his already lengthy

detention and the likelihood that it will continue for a significant period, the Court concludes that

his Fifth Amendment procedural due process rights are being violated and his immediate release

is warranted. 10 Respondents have not presented clear and convincing evidence that Garcia Diaz

poses a risk of flight or danger to the community that would warrant the continuation of his

detention. Nor have they established a likelihood that they will be able to effectuate his removal

from the U.S. in the reasonably foreseeable future.

                                               Disposition

        The Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 and Complaint for

Injunctive Relief (Doc. 1) is GRANTED. Respondents are ORDERED to IMMEDIATELY

RELEASE Ana Gabriela (Anton) Garcia Diaz pursuant to the following conditions:

     1. Petitioner will reside at a certain residence, will provide his address and telephone
        contact information to Respondents, and will quarantine there for at least the first
        14 days of his release;

     2. Petitioner will comply with national, state, and local guidance regarding staying at
        home, sheltering in place, and social distancing;

     3. The Court’s order for release from detention may be revoked and Petitioner may be
        re-detained should Petitioner fail to comply with this order of release or with any
        condition of release set by the Department of Homeland Security
10
   The continuing increase in COVID-19 infections at Pulaski in recent months raises the concern that
Garcia Diaz, once he is released, may present a risk of COVID-19 infection to members of the public if he
must rely on public transportation to travel to his friend’s residence in Chicago where he plans to stay. ICE
facilities are required to consider the safety of the community as well as the detained person when release
takes place. (See, Doc. 13, p. 5; referencing the 2011 Performance-Based National Detention Standards
(“PBNDS”) governing ICE facilities). The 2011 PBNDS sets forth standards for detention facilities such
as Pulaski, and state that “release from a facility shall be consistent with safety considerations and shall
take into account special vulnerabilities…. Facilities that are not within a reasonable walking distance of
… public transportation shall transport detainees to local bus/train/subway stations[.]” 2011 PBNDS at 58-
59, found at https://tinyurl.com/y6ohtkog (last visited November 20, 2020). Accordingly, to mitigate the
danger to the public, Respondents will be directed to transport Garcia Diaz to the Chicago home where he
will reside upon his release.


                                                     9
Case 3:20-cv-01112-SMY Document 17 Filed 12/14/20 Page 10 of 10 Page ID #259




      (“DHS”)/Immigration and Customs Enforcement (“ICE”);

   4. This Order does not prevent Respondents from taking Petitioner back into custody
      should Petitioner commit any crimes that render him a threat to public safety or
      otherwise violate the terms of release;

   5. Respondents will provide transportation for Petitioner from Pulaski County
      Detention Center to the home where he will reside in Chicago;

   6. Petitioner will not violate any federal, state, or local laws; and

   7. At the discretion of DHS and/or ICE, to enforce the above restrictions, Petitioner’s
      whereabouts may be monitored by telephonic and/or electronic and/or GPS
      monitoring and/or location verification system and/or an automated identification
      system.

      The Clerk of Court is DIRECTED to close this case and enter judgment accordingly.

      IT IS SO ORDERED.

      DATED: December 14, 2020


                                                      s/ Staci M. Yandle
                                                      STACI M. YANDLE
                                                      United States District Judge




                                                10
